Citation Nr: 1808839	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 30 percent for the period from December 1, 2011, through August 29, 2013, for thyroid carcinoma status post thyroidectomy. 


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a December 2011 rating decision the RO assigned a rating of 30 percent for hypothyroidism effective from December 1, 2011.  As this does not represent a full grant of the benefit sought of appeal or the maximum possible rating, the appellants appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a November 2017 videoconference hearing before undersigned Veterans Law Judge.  A hearing transcript is of record. 


FINDING OF FACT

During the appeal period, the Veteran's hypothyroidism has been manifested by cold intolerance, mental disturbance, and sleepiness.


CONCLUSION OF LAW

The criteria for a 100 rating for the period from December 1, 2011, through August 29, 2013, for thyroid carcinoma status post thyroidectomy, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§3.159, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208(1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7(2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Hypothyroidism

During the period between December 1, 2011 and August 29, 2013, the Veteran's service connected hypothyroidism was rated as 30 percent disabling.  After that date, he was granted a 100 percent rating.  He asserts that he is entitled to an increased rating of 100 percent disabling for the above mentioned time period.

The Veteran's hypothyroidism is rated under Diagnostic Code 7903.  Under the applicable diagnostic criteria, a 30 percent rating is assigned for fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned with evidence of muscle weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.4119, Diagnostic Code 7903. 

After careful review of the evidence of record, the Board finds that the Veteran's hypothyroidism should be granted a 100 percent rating for all periods on appeal.  

The Veteran was afforded VA examinations in September 2011, April 2013, and August 2013.  Evidence from the September 2011 showed that the Veteran reported getting cold easily.  The August 2013 examiner also noted that the Veteran experienced sensations of often being cold.  Although other symptoms such as muscle weakness and bradycardia have not been noted, the diagnostic code specifically assigns a total rating when cold intolerance is noted.  The September 2011 and April 2013 examinations found evidence that the Veteran experienced cramping and chest pain.  Additionally, both the September 2011 and the April 2013 examiners found evidence of sleepiness, noting that the Veteran was tired most days and experienced sleep impairment.  The April 2013 examination revealed that the Veteran experienced depression and memory loss.  In light of the above evidence, the Board finds that the evidence shows that it is very likely that the Veteran experienced these symptoms continuously throughout the time period between December 1, 2011 and August 29, 2013 and his symptoms are worthy of a 100 percent rating. 

In light of the above, the Board will afford the Veteran the benefit of the doubt, and assign a total rating for hypothyroidism for all periods on appeal. 

ORDER

A 100 percent rating for the period from December 1, 2011, through August 29, 2013, for thyroid carcinoma status post thyroidectomy, is granted, subject to the laws and benefits governing the payment of monetary benefits. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


